Citation Nr: 1124751	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic skin tumors, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a chronic acquired eye disorder, to include astigmatism and blurred vision.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  He is the recipient of, among other decorations, the Vietnam Service Medal with one star and a Fleet Marine Force Combat Insignia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

In September 2008 and June 2009, the Board remanded these matters for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's skin tumors or lipomatous growths are not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include herbicide exposure.

2.  The Veteran's eye disorder is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, or to be related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for skin tumors or lipomatous growths is not warranted.  §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

2.  Service connection for a chronic eye disorder, to include astigmatism and blurred vision, is not warranted.  §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for chronic skin tumors and a chronic eye disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated October 2004 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009).  The October 2004 and March 2006 VCAA letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  A separate March 2006 notice to the Veteran explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional outstanding treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran's claim was remanded by the Board in September 2008, particularly so that the Veteran could be afforded VA examinations relating to his claims for service connection for skin tumors and an eye disorder.  Based thereon, the Veteran was provided with the requested VA examinations in October 2008.  With regard to the Veteran's skin tumor claim, the examiner opined that he could not provide any opinion as to the etiology without resorting to mere speculation.  With regard to the Veteran's eye disorder claim, the examiner failed to provide any opinion as to etiology.  In light of the above, in June 2009, the Board again remanded the Veteran's claims so that the Veteran could be afforded new VA examinations relating to his skin and eye claims, and, pursuant to the Board's remand directives, the Veteran was provided with new VA examinations in August 2009 relating to his claims (including a February 2011 addendum to the vision examination report).  The August 2009 VA examination reports (and February 2011 addendum) reflect that the examiners had an opportunity to review the entire claims file, elicit a history from the Veteran and examine him, and that the examiners addressed all of the questions posed by the Board in its June 2009 remand and provided a clear rationale for their conclusions.  While the Board acknowledges that there is no mention of Agent Orange exposure explicitly in the August 2009 VA vision examination report, the Board notes that the Veteran has never asserted that he has any eye problem as a result of Agent Orange exposure, there is no suggestion in any of the medical evidence of record that the Veteran has an eye disorder as a result of Agent Orange exposure, and the Board is not required to address every possible theory of entitlement.  Based thereon, the Board finds that there has been substantial compliance with its remand directives, and the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that service connection is warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Skin Tumors

The Veteran served on active duty from March 1966 to March 1968.  He claims that he incurred chronic skin tumors as a result of service.  Specifically, the Veteran asserts that he incurred skin tumors as a result of exposure to Agent Orange in service in Vietnam.  See Form 21-526.

A veteran who served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is generally presumed to have been exposed to an herbicide agent (unless there is affirmative evidence to the contrary).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Veteran's DD Form 214 reflects that he is the recipient of the Vietnam Service Medal with one star and a Fleet Marine Force Combat Insignia.  Based thereon, service in the Republic of Vietnam, and therefore herbicide exposure, is presumed.  See id.

In the case of a veteran who was exposed to an herbicide agent in service, 38 C.F.R. § 3.309(e) lists certain diseases for which presumptive service connection may be granted even though there is no record of such disease during service.  See 38 C.F.R. § 3.307(a) (2010).  The skin conditions listed in 38 C.F.R. § 3.309(e) include chloracne or other acneform disease consistent with chloracne, dermatofibrosarcoma protuberans, and various other types of soft-tissue sarcoma.  As shown below, however, the Veteran has never been diagnosed with any of these presumptive conditions listed in § 3.309(e); rather, he has been diagnosed with fatty skin tumors and lipomatous skin growths.  This does not, however, prevent the Veteran from establishing service connection, to include as a result of herbicide exposure, on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

A December 2004 Agent Orange VA examination reflects that physical examination of the Veteran's skin revealed multiple fatty tumors on his trunk and extremities.  A January 2005 VA treatment record reflects that physical examination of the Veteran revealed areas of lipoma on his neck, chest, and forearms, and a diagnosis of lipomatous growths was noted.  A September 2005 VA treatment record reflects findings of lipomatous growths on the Veteran's right forearm, neck, and lumbar area, and a diagnosis of lipomatous growths was recorded.  Clearly, therefore, the Veteran has a current fatty skin tumor or lipomatous growth condition.

The Board will now consider whether the Veteran's skin tumors or growths are related to service. 

The Veteran's service treatment records are silent as to any treatment for any skin tumors or growths.  The Board does acknowledge, however, that the Veteran's March 1964 pre-enlistment report of medical history and enlistment examination reflect that the Veteran reported a history of "blood tumors" or hemangiomas that were removed from his left upper arm, right upper back, and below his umbilical area with radiation treatment when he was between the ages of two and six years old.  Similarly, on his March 1966 enlistment report of medical history, the Veteran checked the box indicating that prior to service, he had a tumor, growth, cyst, or cancer, and the examining physician made a notation regarding the veteran's history of having "blood tumors" removed prior to service.

The first treatment record reflecting any treatment for skin tumors or growths are July 2000 private treatment records from Dr. W.M. that reflect that the Veteran had 
six to eight skin tags on his right arm measuring one to four millimeters in size with a two millimeter base that were removed.  Subsequently, a May 2002 treatment record from Dr. W.M. reflects that a tumor-like lesion on the Veteran's left buttocks area was removed.  As discussed above, a December 2004 VA agent orange examination report reflects that physical examination revealed fatty skin tumors on the Veteran's trunk and extremities, and January and September 2005 VA treatment records reflect diagnosed lipomatous growths on the Veteran's neck, chest, forearms, and lumbar area.

The Veteran was provided with a VA examination relating to his claim in October 2008.  The examiner noted the Veteran's reported history of having 70 to 80 skin growths or nodules after returning from Vietnam where he reported he was exposed to Agent Orange, including subcutaneous nodules on his neck, arms, abdomen, and left gluteal area.  The examiner noted that no such nodules were visible on inspecting the skin, but that there were freely movable, palpable subcutaneous nodules on the Veteran's left upper arm, abdomen, and left gluteal area.  A diagnosis of multiple subcutaneous nodule lipomas was recorded, but no opinion was provided as to their etiology.

As discussed above, in June 2009, the Board remanded the Veteran's claim for a new VA examination.  An August 2009 VA examination report reflects that the VA examiner noted the Veteran's history of exposure to Agent Orange in Vietnam, and that he began to experience skin growths or tumors while in Vietnam.  He reported he began to notice a lump on his right posterior thorax and later his left upper thigh, and that these masses were still present today, and that over time the number of these masses had increased.  He also reported that his brother and father have similar lumps that were diagnosed as benign lipomas.  Physical examination revealed several (10) superficial fatty tumors on the Veteran's neck, lumbar spine, abdomen, thorax, left thigh, and upper arms.  A diagnosis of multiple lipomas was recorded.  The examiner opined that, after reviewing the claims file, there was no evidence that the Veteran's lipomas had their onset in service.  With regard to whether the Veteran's lipomas were otherwise related to service, to include presumed agent orange exposure, the examiner noted that he was unable to provide an opinion without resorting to mere speculation because the Veteran declined to have a biopsy of the tissue for further diagnosis.  The examiner added that the Veteran's reported family history of benign lipomas (his brother and father) was consistent with a genetic predisposition for lipoma.

In light of the above, the Board finds that the preponderance of the evidence is against granting service connection for chronic skin tumors, to include as due to Agent Orange exposure.  The Board notes that there was no evidence of treatment for skin tumors or growths in service, and there is no medical evidence of record linking the Veteran's current skin tumors or lipomatous growths to service.  While the Board acknowledges that the August 2009 VA examiner noted that he was unable to opine as to whether the Veteran's multiple lipomas diagnosed on examination were related to service, to include exposure to Agent Orange, without a biopsy, the examiner further noted more than once in his report that the Veteran declined to undergo such a biopsy.  Given this finding by the examiner, it is clear that the suggestion of a relationship between the Veteran's claimed disability and herbicide exposure based on the record as it exists is a speculative one.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board acknowledges that the Veteran reported to the August 2009 VA examiner that at least some of the nodules present today began during his service in Vietnam.  The Board notes, however, that the Veteran previously reported to another VA examiner in October 2008 that he first noticed his skin growths or tumors after he returned from Vietnam, and that the Veteran reported priorto, in an October 2004 statement, that he began to notice the skin growths or tumors shortly after his discharge from service.  In light of the inconsistencies in the Veteran's reported history, the Board finds that the Veteran's reported continuity of symptomatology since service and in-service incurrence to have less probative value.  Again, the Board further notes that the Veteran's service treatment records are silent as to any notations regarding any skin growths or tumors as well.  With regard to the Veteran's opinion that his skin tumors or growths are related to in-service herbicide exposure, while the Board has acknowledged that such herbicide exposure is presumed in this case, and while the Board acknowledges that the Veteran is competent to observe a skin growth, nevertheless, the Board finds that the Veteran, as a lay person, is not competent to etiologically link his currently diagnosed skin growths or tumors to presumed in-service herbicide exposure.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for chronic skin tumors, to include as due to Agent Orange exposure, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Eye Disorder

The Veteran claims that he has a chronic acquired eye disorder, to include astigmatism and blurred vision, that had its onset in service or, in the alternative, is secondary to his service-connected diabetes mellitus.

An August 2009 VA examination report reflects a diagnosis of mild nuclear sclerotic cataract consistent with age.  Therefore, the Board finds that the Veteran has a current eye disorder.

The Board will now address whether the Veteran's current eye disorder is related to service, to include as secondary to his service-connected diabetes mellitus.

As an initial matter, the Veteran's March 1964 enlistment examination report (for two years in the naval reserves) reflects that his visual acuity was 20/20 without correction.  A March 1966 enlistment (for active duty in the Navy) report of medical examination reflects that the Veteran's visual acuity was 20/25 (right), and 20/20 (left), uncorrected, and a notation of "defective vision, 20/25" was noted by the clinician, although the Veteran denied eye trouble on his report of medical history.  A March 1968 separation examination report reflects that the Veteran's visual acuity was 20/20 without correction.

An August 2009 VA examination report (and February 2011 addendum opinion) reflects that the examiner reviewed the claims file and noted the Veteran's 12-year history of diabetes.  On examination, the Veteran's far visual acuity was noted as 20/80 (right) and 20/70 (left) without correction, and near visual acuity was noted as 20/100 (right) and 20/70 (left) without correction.  The Veteran's best corrected vision was noted as 20/20 bilaterally.  Examination revealed normal extraocular muscle forces bilaterally, visual fields were full to confrontation bilaterally, pupils were noted as equal, round, reactive to light, and afferent pupillary defect was negative.  Slit lamp exam revealed that lids and lacrimation, conjunctiva, and the corneas were clear bilaterally, the irises were normal bilaterally with no neovascularization of the iris, the anterior chambers were deep and quiet bilaterally, and the lenses were noted as having grade 1 nuclear sclerotic cataracts bilaterally with few vacuoles on the left eye.  As noted above, the examiner recorded a diagnosis of mild nuclear sclerotic cataract consistent with age.  The examiner opined that the Veteran's eye disorder did not have its onset in service and was not otherwise related to service, to include the Veteran's service-connected diabetes.  The examiner reasoned that the Veteran's bilateral (OU) visual acuity was 20/20 at separation from service in March 1968 (the Board acknowledges a typographical error noting the record as dated in March 1964), he had no history of eye injury or disease, and added in his diagnosis that there was no diabetic retinopathy.

The Board finds the opinion of the August 2009 VA examiner (including his February 2011 addendum) to be the most probative evidence of record with regard to whether the Veteran has an eye disorder that is related to service on a direct basis or as secondary to his service-connected diabetes mellitus.  As shown above, the examiner reviewed the claims file, examined the Veteran, and provided a thorough reasoning for his conclusions.  The Board notes that there is no medical opinion of record that contradicts the opinion of the VA examiner.  In fact, the Board notes that several other medical records in the claims file are entirely consistent with the opinion of the August 2009 VA examiner.  Specifically, a November 2004 Physician's Statement from Dr. W.M. (submitted by the Veteran) reflects that Dr. W.M. checked the box indicating that the Veteran's diabetes did not have any complications, including specifically no visual complications.  A January 2004 private treatment record from Dr. W.M. reflects that Dr. W.M. noted that the Veteran denied blurred vision in connection with an evaluation for his diabetes, and a March 2004 private treatment record from Dr. W.M. reflects that the Veteran was noted in the context of being evaluated for his diabetes mellitus as "not really having any complaints of visual changes."

As noted in the VCAA section above, the Board acknowledges that the Veteran was previously provided with a VA examination in October 2008, but because the examiner did not provide any etiological opinion, the Board remanded the Veteran's claim for another VA examination, which was provided in August 2009.  The Board also acknowledges that the October 2008 VA examiner recorded a diagnosis of compound hyperopic astigmatism, corrected to 20/20 bilaterally, and that the subsequent August 2009 VA examiner did not diagnose the Veteran with any astigmatism.  In that regard, the Board notes that there is no other medical evidence of record of any diagnosed astigmatism, and that the Board ultimately places more probative weight on the findings and conclusions of the August 2009 VA examination report (and February 2011 addendum), which is more detailed than the prior October 2008 examiner's report.  

The Board also acknowledges all of the lay statements made by the Veteran, including that he developed eye problems secondary to his diabetes (see claim).  In that regard, the Board acknowledges that the Veteran, as a lay person, is competent to report symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is not, however, competent to etiologically link his diagnosed nuclear sclerotic cataracts and reduced visual acuity to his service or service-connected diabetes.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board notes that the Veteran's assertion that his eye problems are related to his diabetes mellitus is contradicted by the fact that, as noted above, a January 2004 private treatment record (Dr. W.M.) reflects that the Veteran denied blurred vision in connection with an evaluation for his diabetes, and a March 2004 private treatment record reflects that the Veteran was noted in the context of being evaluated for his diabetes mellitus as "not really having any complaints of visual changes."  In any event, the Board finds the opinion of the VA examiner to be far more competent and probative than the etiological opinion of the Veteran.  The Board also acknowledges that the Veteran has reported that he has an astigmatism and blurred vision that began in service, that he was told shortly after service that he had an astigmatism and required eyeglasses, and that he was treated by a Dr. Q. around 1970 but he is deceased and the records are no longer available.  See Claim; Statements, October 2004 and March 2006.  The Board finds the Veteran's reported continuity of symptomatology since service to be not credible, however, given the fact that his visual acuity at separation from service was 20/20 uncorrected, no astigmatism was noted at separation, and, as noted above, the Veteran was denying visual blurriness or decreased visual acuity as recently as January and March 2004, and there is no prior record of complaints of eye or vision problems.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a chronic eye disorder, to include astigmatism and blurred vision, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for chronic skin tumors, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for an eye disorder, to include astigmatism and blurred vision, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


